DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed June 22, 2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 14, 15, 19, 20, 22-25, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US Patent Application Pub. No.: US 2008/0042498 A1) in view of LeFlem et al. (US Patent No.: 6856053) and Neal (US Patent No.: 7683509).
For claim 1, Beer discloses the claimed invention comprising: a rotor (reference numeral 8, figure 3), which can be rotated about an axis of rotation, which defines an axial direction of the electrical machine (figure 3), a stator (reference numeral 3), which has stator windings (reference numeral 5.1, see figure 1), a coolant distributor chamber (reference numeral 12, near reference numeral 18, see figure 1), and a coolant collector chamber (reference numeral 12, near reference numeral 13, see figure 1), which is arranged at an axial distance to said coolant distributor chamber (see figure 1), wherein the coolant distributor chamber communicates fluidically with the coolant collector chamber by at least one cooling duct (reference numerals 10, 11), through which a coolant can flow (see figures 1, 3), wherein at least one of the stator windings (reference numeral 5.1) is for thermally coupling to the coolant is embedded into a plastic compound (reference numerals 2, 9) of an electrically insulating plastic (see figure 1, also paragraph [0025]), wherein at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) is at least partially arranged in the plastic compound (reference numerals 2, 9) for the thermal coupling to the at least one of the stator windings (see figures 1, 3).  Beer however does not specifically disclose a longitudinal section of at least one of the coolant distributor chamber and the coolant collector chamber surrounding, in a U-shaped or C-shaped manner, a first or second end section of the at least one stator winding, and wherein the plastic compound at least surrounds and embeds the first or second end section of the at least one stator winding to electrically insulate the first or second end section from the coolant in the at least one of the coolant distributor chamber and the coolant collector chamber.  
LeFlem et al. disclose at least one of the coolant distributor chamber and the coolant collector chamber (reference numerals 38, 40) surrounding, in a U-shaped or C-shaped manner, a first or second end section of the at least one stator winding (reference numeral 34, see figure 1).  Neal discloses the plastic compound (reference numeral 284, see figure 13) at least surrounding and embedding the first or second end section of the at least one stator winding (reference numeral 278, see figure 13) to electrically insulate the first or second end section from the coolant in coolant channels (reference numeral 286, see figure 13), and when applied to the plastic compound and the at least one of the coolant distributor chamber and the coolant collector chamber this would disclose the plastic compound at least surrounding and embedding the first or second end section of the at least one stator winding to electrically insulate the first or second end section from the coolant in the at least one of the coolant distributor chamber and the coolant collector chamber.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the U-shaped or C-shaped manner as disclosed by LeFlem et al. and also the plastic compound surrounding and embedding the stator winding as disclosed by Neal for the at least one of the coolant distributor chamber and the coolant collector chamber of Beer for predictably providing desirable configuration for facilitating the cooling function of the device.  
For claim 2, Beer discloses the at least one cooling duct (reference numeral 10) being embedded into the at least one plastic compound (reference numerals 2, 9) of the electrically insulating plastic (see figure 3).  
For claim 3, Beer discloses at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) including a hollow space (figure 1), which is at least partially provided in the plastic compound (reference numerals 2.1, 2.2, see figure 1).  
For claim 4, Beer discloses the stator (reference numeral 3) having stator teeth (in between slots 6, see figure 3), which extend along the axial direction and which are arranged spaced apart from one another along a circumferential direction of the rotor (see figure 3), and which support the stator windings (reference numeral 5.1, figure 1), wherein the plastic compound (reference numerals 2, 9) comprising the at least one cooling duct (reference numeral 10, figure 3) and comprising the at least one stator winding is arranged in a space (see figures 1, 3) disposed between two stator teeth (figure 3), which are adjacent in the circumferential direction (see figure 3).  
For claim 5, Beer discloses at least one of at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) includes a space (see figure 1), and the plastic compound (reference numerals 2.1, 2.2) protrudes axially from the space (see figure 1), but Beer in view of LeFlem et al. and Neal do not specifically disclose the plastic compound surrounding and embedding the first or second end section of the at least one stator winding.  Neal discloses the plastic compound (reference numeral 284, see figure 13) surrounding and embedding the first or second end section of the at least one stator winding (reference numeral 278, see figure 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plastic compound surrounding and embedding the stator winding as disclosed by Neal for the plastic compound of Beer in view of LeFlem et al. and Neal for predictably providing desirable configuration for facilitating the cooling function of the device.  
For claim 6, Beer discloses at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) including a ring-shape cross section (reference numerals 11, 12) perpendicular to the axis of rotation of the rotor (see paragraph [0023]).  
For claim 7, Beer discloses the plastic compound (reference numerals 2, 9) at least partially limit the coolant distributor chamber and the coolant collector chamber (reference numeral 12, see figure 1), but Beer in view of LeFlem et al. and Neal do not specifically disclose the plastic compound embedding and surrounding both the first end section and the second end section of the at least one stator winding.  Neal discloses the plastic compound (reference numeral 284, see figure 13) surrounding and embedding both the first and second end section of the at least one stator winding (reference numeral 278, see figure 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plastic compound surrounding and embedding the stator winding as disclosed by Neal for the plastic compound of Beer in view of LeFlem et al. and Neal for predictably providing desirable configuration for facilitating the cooling function of the device.  
For claim 8, Beer discloses at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) being arranged radially on an outside and an inside of the first or second end sections of at least one of the stator windings (reference numeral 5.1, see figure 1).  
For claim 9, Beer discloses at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) at least one of: including an axial extension of at least one of the stator windings, or are in each case arranged in an axial extension of at least one of the stator windings (reference numeral 5.1, see figure 1).  
For claim 10, Beer discloses at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) connecting axially to the at least one of the stator windings (reference numeral 5.1, see figure 1).  
For claim 11, Beer discloses at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) connecting radially on the outside or radially on the inside as well as axially on an end side to the at least one of the stator windings (reference numeral 5.1, see figure 1).  
For claim 14, Beer in view of LeFlem et al. and Neal disclose the claimed invention except for a coolant supply, which fluidically connects the coolant distributor chamber to a coolant inlet, which is provided on an first bearing shield on an outside that is part of the first bearing shield, wherein the coolant supply is thermally connected to a first shaft bearing, which is provided in the first bearing shield, for rotatably supporting the stator, and a coolant discharge, which fluidically connects the coolant collector chamber to a coolant outlet, which is provided on the second bearing shield on the outside, on a front side or circumferentially, is part of the second bearing shield, wherein the coolant discharge is preferably thermally connected to a second bearing shaft provided in the second bearing shield for rotationally supporting the stator.  LeFlem et al. further disclose a coolant supply (reference numeral 42, see figure 1), which fluidically connects the coolant distributor chamber (reference numeral 38) to a coolant inlet (see figure 1), which is provided on an first bearing shield (reference numeral 8) on an outside that is part of the first bearing shield (figure 1, left side), wherein the coolant supply (reference numeral 42) is thermally connected to a first shaft bearing (reference numeral 7, figure 1), which is provided in the first bearing shield, for rotatably supporting the stator (see figure 1), and a coolant discharge (reference numeral 44), which fluidically connects the coolant collector chamber (reference numeral 40) to a coolant outlet (see figure 1), which is provided on the second bearing shield (reference numeral 8, right side) on the outside, on a front side or circumferentially, is part of the second bearing shield, wherein the coolant discharge (reference numeral 44) is preferably thermally connected to a second bearing shaft (reference numeral 7) provided in the second bearing shield for rotationally supporting the stator (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coolant supply and coolant discharge as disclosed by LeFlem et al. for the coolant distributor chamber and coolant collector chamber of Beer in view of LeFlem et al. and Neal for predictably providing desirable configuration for facilitating the cooling function of the device.  
For claim 15, Beer in view of LeFlem et al. and Neal disclose the claimed invention except for the electrically insulating plastic including at least one of a thermoset a thermoplastic.  Using thermosetting material is a known skill in the art as exhibited by LeFlem et al. (see column 5, lines 43-48), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermosetting material as disclosed by LeFlem et al. for the electrically insulating plastic of Beer in view of LeFlem et al. and Neal for predictably providing desirable configuration for facilitating the insulating characteristic of the device.  
For claim 19, Beer discloses the plastic compound being one piece (reference numerals 2, 9, see figures 1-3).  
For claim 20, Beer discloses the stator comprising a stator body (reference numeral 3, figure 1), the plastic compound (reference numerals 2, 9) of the electrically insulating plastic is arranged on an outer circumferential side of the stator body (reference numeral 3) and includes an outer coating on this outer circumferential side (see figure 1).  
For claim 22, Beer discloses the coolant distributor chamber (reference numeral 12, near numeral 18) communicating fluidically with the coolant collector chamber (reference numeral 12, near numeral 13) by a plurality of coolant ducts (reference numeral 10, see figures 1, 3).  
For claim 23, Beer discloses the plurality of cooling ducts (reference numeral 10) extending spaced apart from one another along the axial direction (figures 1, 3).  
For claim 24, Beer discloses the cooling ducts (reference numeral 10) being arranged at a distance from one another along a circumferential direction of the stator (see figures 1, 3).  
For claim 25, Beer discloses at least one of the coolant distributor chamber and coolant collector chamber (reference numeral 12) being arranged in an axial extension of the stator body or stator (reference numeral 3) adjacent thereto and does not protrude beyond the stator body or stator along a radial direction thereof (see figure 1).  
For claim 33, Beer in view of LeFlem et al. and Neal disclose the claimed invention except for the plastic compound embedding and surrounding individual winding wires of the at least one stator winding arranged in the space between two stator teeth.  Neal further discloses the plastic compound (reference numeral 284) embedding and surrounding individual winding wires of the at least one stator winding (reference numeral 278) arranged in the space between two stator teeth (see figures 13, 14), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plastic compound embedding the winding wires arranged in between the stator teeth as disclosed by Neal for the plastic compound of Beer in view of LeFlem et al. and Neal for predictably providing desirable configuration for facilitating the cooling function of the device.  

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of LeFlem et al. and Neal as applied to claim 1 above, and further in view of Davey et al. (WIPO Document No.: WO 2017/070034 A1).
For claim 13, Beer in view of LeFlem et al. and Neal disclose the claimed invention except for the stator being arranged along the axial direction between a first and a second bearing shield, which are located opposite one another, wherein at least one of: a portion of the coolant distributor chamber is arranged in the first bearing shield, and a portion of the coolant collector chamber is arranged in the second bearing shield.  Davey et al. disclose the stator (reference numeral 12) being arranged along the axial direction between a first and a second bearing shield (reference numerals 18A, 18B, see figures 1, 2), which are located opposite one another, wherein at least one of: a portion of the coolant distributor chamber is arranged in the first bearing shield (reference numerals 54A, 84A, figure 2), and a portion of the coolant collector chamber is arranged in the second bearing shield (reference numerals 54B, 84B, see figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first and second bearing shield with portions of the coolant distributor chamber and the coolant collector chamber partially arranged in the bearing shield as disclosed by Davey et al. for the coolant distributor chamber and the coolant collector chamber of Beer in view of LeFlem et al. and Neal for predictably providing desirable configuration for facilitating the cooling function of the device.  
For claim 18, Beer in view of LeFlem et al. and Neal disclose the claimed invention except for the plastic compound being an injection molding compound of the electrically insulating plastic.  Having injection molded component is a known skill as disclosed by Davey et al. (see paragraph [0039]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the injection molding compound as disclosed by Davey et al. for the plastic compound of Beer in view of LeFlem et al. and Neal for predictably providing desirable materials for facilitating the insulation of the device.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of LeFlem et al. and Neal as applied to claim 1 above, and further in view of Gering et al. (US Patent No.: 3457439).
For claim 16, Beer in view of LeFlem et al. and Neal disclose the claimed invention except for the at least one cooling duct including a tube body, which surrounds a tube body internal space, wherein at least one separating element, which divides the tube body internal space into at least two partial cooling ducts, which are fluidically separated from one another, is molded on the tube body.  Having a tube body for the cooling design with separation for the tube body is a known skill as exhibited by Gering et al. (reference numeral 12, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tube body and separation element as disclosed by Gering et al. for the cooling duct of Beer in view of LeFlem et al. and Neal for predictably providing desirable materials for facilitating the insulation of the device.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of LeFlem et al. and Neal as applied to claim 1 above, and further in view of Arlaban Gabeiras et al. (US Patent Application Pub. No.: US 2014/0346778 A1).
For claim 17, Beer in view of LeFlem et al. and Neal disclose the claimed invention except for a tube body that includes a flat tube comprising two broad sides and two narrow sides.  Arlaban Gabeiras et al. disclose a flat tube with broad and narrow sides (reference numeral 12, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the flat tube as disclosed by Arlaban Gabeiras et al. for the tube body of Beer in view of LeFlem et al. and Neal for predictably providing desirable configuration for facilitating the cooling function of the device.  

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of LeFlem et al. and Neal as applied to claim 1 above, and further in view of Maeurer et al. (WIPO Document No.: WO 2005/004309 A1).
For claim 26, Beer in view of LeFlem et al. and Neal disclose the claimed invention except for the stator including a stator body, and at least one stator winding being electrically insulated from the coolant and from the stator body at least in the area inside the respective space during operation of the electrical machine.  Maeurer et al. disclose the stator including a stator body (reference numeral 1, figure 1), and at least one stator winding (reference numeral 4) being electrically insulated from the coolant and from the stator body at least in the area inside the respective space during operation of the electrical machine (insulating material, reference numerals 4a, 12, see figures 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrical insulation as disclosed by Maeurer et al. for the stator and stator winding of Beer in view of LeFlem et al. and Neal for predictably providing desirable configuration for facilitating the cooling function of the device.  
For claim 27, Beer discloses the stator including stator teeth (between slots 6, figures 2, 3), and the stator teeth and the stator body including electrical insulation limiting a space formed by at least one of the plastic compound (reference numerals 2, 9) and the electrical insulation (see figures 1-3).  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of LeFlem et al. and Neal as applied to claim 1 above, and further in view of Miyamoto et al. (US Patent Application Pub. No.: US 2012/0091838 A1).
For claim 29, Beer in view of LeFlem et al. and Neal disclose the claimed invention except for the stator windings being part of a distributed winding.  Having distributed windings is a known skill as disclosed by Miyamoto et al. (see paragraph [0050]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distributed winding as disclosed by Miyamoto et al. for the stator windings of Beer in view of LeFlem et al. and Neal for predictably providing desirable configuration for facilitating the operational functioning of the device.  

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US Patent Application Pub. No.: US 2008/0042498 A1) in view of Neal (US Patent No.: 7683509).
For claim 30, Beer discloses the claimed invention comprising: at least one electrical machine (see figure 1), a rotor (reference numeral 8, figure 3) configured to be rotated about an axis of rotation that defines an axial direction of the electrical machine (figure 3), a stator (reference numeral 3) including stator windings (reference numeral 5.1, see figure 1), a coolant distributor chamber (reference numeral 12, near reference numeral 18, see figure 1), and a coolant collector chamber (reference numeral 12, near reference numeral 13, see figure 1) arranged at an axial distance to said coolant distributor chamber (see figure 1), wherein the coolant distributor chamber communicates fluidically with the coolant collector chamber by at least one cooling duct (reference numerals 10, 11) configured for a coolant to flow therethrough (see figures 1, 3), wherein at least one of the stator windings (reference numeral 5.1) is embedded into a plastic compound (reference numerals 2, 9) of an electrically insulating plastic for thermally coupling to the coolant (see figure 1, also paragraph [0025]), and wherein at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) is at least partially arranged in the plastic compound (reference numerals 2, 9) for thermal coupling to at least one of the stator windings (see figures 1, 3).  Beer however does not specifically disclose the individual winding wires of the at least one of the stator windings being embedded into and surrounded by the plastic compound.  
Neal discloses the plastic compound (reference numeral 284, see figure 13) surrounding and embedding the individual winding wires of the at least one stator winding (reference numeral 278, see figure 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plastic compound surrounding and embedding the stator winding as disclosed by Neal for the plastic compound of Beer for predictably providing desirable configuration for facilitating the cooling function of the device.  

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Neal as applied to claim 30 above, and further in view of LeFlem et al. (US Patent No.: 6856053).
For claim 31, Beer in view of Neal disclose the claimed invention except for a longitudinal section of at least one of the coolant distributor chamber and the coolant collector chamber surrounding, in a U-shaped or C- shaped manner, a respective one of a first end section or a second end section of the at least one stator winding; and wherein the plastic compound at least surrounds and embeds at least one of the first end section and the second end section of the at least one stator winding to electrically insulate the at least one of the first end section and the second end section from the coolant in the at least one of the coolant distributor chamber and the coolant collector chamber.  LeFlem et al. disclose at least one of the coolant distributor chamber and the coolant collector chamber (reference numerals 38, 40) surrounding, in a U-shaped or C-shaped manner, a respective one of a first end section or a second end section of the at least one stator winding (reference numeral 34, see figure 1).  Neal discloses the plastic compound (reference numeral 284, see figure 13) at least surrounding and embedding at least one of the first end section and the second end section of the at least one stator winding (reference numeral 278, see figure 13) to electrically insulate the at least one of the first end section and the second end section from the coolant in coolant channels (reference numeral 286, see figure 13), and when applied to the plastic compound and the at least one of the coolant distributor chamber and the coolant collector chamber this would disclose the plastic compound at least surrounding and embedding at least one of the first end section and the second end section of the at least one stator winding to electrically insulate the at least one of the first end section and the second end section from the coolant in the at least one of the coolant distributor chamber and the coolant collector chamber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the U-shaped or C-shaped manner as disclosed by LeFlem et al. and also the plastic compound surrounding and embedding the stator winding as disclosed by Neal for the at least one of the coolant distributor chamber and the coolant collector chamber of Beer for predictably providing desirable configuration for facilitating the cooling function of the device.  

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of LeFlem et al. and Neal as applied to claim 4 above, and further in view of Baylac (US Patent No.: 3249775).
For claim 32, Beer in view of LeFlem et al. and Neal disclose the claimed invention except for a fixing device disposed in the space, the fixing device including two protrusions disposed on the two stator teeth, wherein the two protrusions face one another in the circumferential direction and project into the space for fixing the at least one cooling duct.  Having protrusions form on the stator teeth and face each other in the circumferential direction is a known skill as exhibited by Baylac (see figure 10, also figure below), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the protrusions as disclosed by Baylac on the two stator teeth of Beer in view of LeFlem et al. and Neal for predictably providing desirable configuration for facilitating the cooling function of the device.  

    PNG
    media_image1.png
    399
    461
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-20, 22-27, and 29-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834